      Case 7:20-cv-00840-ACA-JHE Document 9 Filed 02/18/21 Page 1 of 3                    FILED
                                                                                 2021 Feb-18 AM 09:28
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                       WESTERN DIVISION

TIMOTHY C. STRICKLAND,                      )
                                            )
       Petitioner,                          )
                                            )
v.                                          )   Case No.: 7:20-cv-00840-ACA-JHE
                                            )
KENNETH PETERS, et al.,                     )
                                            )
       Respondents.                         )

                             MEMORANDUM OPINION

      After Petitioner Timothy C. Strickland filed a counseled 28 U.S.C. § 2254

petition for writ of habeas corpus, the magistrate judge entered a report

recommending that the court deny the petition as time-barred.             (Doc. 7).

Mr. Strickland does not challenge the magistrate judge’s conclusion that he filed the

§ 2254 petition outside the one-year period of limitation, see 28 U.S.C.

§ 2244(d)(1)(A), but instead objects on the ground that he misunderstood how the

period of limitations is calculated, he has diligently pursued his claims, and

application of the time-bar would be unjust. (Doc. 8).

      “[E]quitable tolling is an extraordinary remedy limited to rare and exceptional

circumstances and typically applied sparingly.” Cadet v. Fla. Dep’t of Corr., 853

F.3d 1216, 1221 (11th Cir. 2017) (quotation marks omitted). “To warrant that

extraordinary remedy, a petitioner must demonstrate (1) that he has been pursuing
      Case 7:20-cv-00840-ACA-JHE Document 9 Filed 02/18/21 Page 2 of 3




his rights diligently, and (2) that some extraordinary circumstance stood in his way

and prevented timely filing.”      Id.   (quotation marks omitted).       These two

requirements “are not blended factors; they are separate elements, both of which

must be met before there can be any equitable tolling.” Id. at 1225.

      Mr. Strickland’s only assertion of extraordinary circumstances that prevented

timely filing is his misunderstanding of how the time bar is calculated. (See Doc. 8

at 2). But “[a]ttorney miscalculation [of the deadline to file a § 2254 petition] is

simply not sufficient to warrant equitable tolling.” Lawrence v. Florida, 549 U.S.

327, 336 (2007); see also Cadet, 853 F.3d at 1225–26 (holding that an attorney’s

grossly negligent misunderstanding of the § 2244 time bar was not sufficient,

standing alone, to warrant equitable tolling). Accordingly, Mr. Strickland has not

demonstrated the type of extraordinary circumstances that could warrant equitable

tolling. The court therefore OVERRULES Mr. Strickland’s objections, ADOPTS

the magistrate judge’s report, and ACCEPTS his recommendation.

      Further, because the petition does not present issues that are debatable among

jurists of reason, the court WILL DENY a certificate of appealability. See 28 U.S.C.

§ 2253(c); Slack v. McDaniel, 529 U.S. 473, 484-85 (2000); Rule 11(a), Rules

Governing § 2254 Cases.

      The court will enter a separate final order consistent with this opinion.




                                          2
Case 7:20-cv-00840-ACA-JHE Document 9 Filed 02/18/21 Page 3 of 3




DONE and ORDERED this February 18, 2021.



                          _________________________________
                          ANNEMARIE CARNEY AXON
                          UNITED STATES DISTRICT JUDGE




                               3
